TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00492-CV



                                   Michelle McGaughy, Appellant

                                                     v.

               Texas Department of Protective and Regulatory Services, Appellee


        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
           NO. FM100802, HONORABLE CHARLES CAMPBELL, JUDGE PRESIDING



                Appellee Texas Department of Protective and Regulatory Services1 has filed a motion to

dismiss for want of jurisdiction, contending that appellant Michelle McGaughy=s notice of appeal was late.

We agree and dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).




   1
        The Children=s Rights Clinic, attorney ad litem for the children, also filed a motion to dismiss.
                Appeals in termination cases have been classified as accelerated appeals since September

1, 2001. Tex. Fam. Code Ann. ' 109.002(a) (West Supp. 2002).2 The judgment in this cause was signed

June 20, 2002. The notice of appeal was due July 10, 2002, twenty days after the judgment was signed.

Tex. R. App. P. 26.1(b). Any motion for extension of time to file notice of appeal was due July 25, 2002,

fifteen days after the deadline to file the notice of appeal. Tex. R. App. P. 26.3. Appellant=s notice of

appeal and motion for extension of time to file notice of appeal were not filed until August 2, 2002.

Because the perfecting instrument and motion for extension of time were filed after the deadline for the

motion for extension, we have no jurisdiction over the appeal. See Verburgt v. Dorner, 959 S.W.2d 615,

617 (Tex. 1997); Kinnard v. Carnahan, 25 S.W.3d 266, 268 (Tex. App.CSan Antonio 2000, no pet.).

The appellate court may not alter the time for perfecting an appeal in a civil case. See Tex. R. App. P. 2.

Accordingly, we dismiss the appeal for want of jurisdiction.3 Tex. R. App. P. 42.3(a).




                                                 Mack Kidd, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: August 30, 2002


   2
        The statute applies to appeals in suits pending on or filed on or after September 1, 2001.
   3
       Appellant=s motion for extension of time to file the notice of appeal is dismissed.

                                                     2
Do Not Publish




                 3